Per Curiam.

According to the true construction of this exception, it applies to a natural, as contradistinguished from an artificial, mill seat. From the uncontradicted testimony of Josias Clark, it appears that there was no natural mill seat on the premises in question. . The water of Foxe's creek had been diverted by the defendant, at a great expense, so as to create, as it were, a place where mills can be erected and put in motion on lot No. 117. This is not that kind of mill seat which comes within the obvious and reasonable meaning of the exception in the deed. There are other grounds upon which .the defendant would be entitled to judgment, but the one mentioned appeals lo be so entirely free from doubt, that it is unnecessary for the court to go any further.
Judgment for the defendant. .